1
     TERRY L. GILBEAU, Esq. (SBN 275965)
2    LAW OFFICES OF TERRY L. GILBEAU
     5701 Lonetree Boulevard, Suite 304
3    Rocklin, CA 95765
     Telephone 916/626-5539
4
     Fax 916/626-5550
5    tgilbeau@gilbeaulaw.com

6    Attorney for the Plaintiff
7

8                       UNITED STATES DISTRICT COURT
9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11   TIM MOORE,                         │
                                        │            CASE # 2:18-cv-02490
12
               Plaintiff,               │
13                                      │
                                        │            NOTICE OF VOLUNTARY
14   v.                                 │            DISMISSAL OF ACTION
                                        │            WITHOUT PREJUDICE;
15
     ANG TRANSPORT INC.,                │            ORDER
16
     TUFF MACHINERY LLC, SUSAN MOORE,   │
     individually and d/b/a Moore       │
17   Transportation Services, and       │
     DOES 1 through 10, inclusive       │
18                                      │
19
               Defendants               │
                                        │
20                                      │
     ───────────────────────────────────┘
21

22
         WHEREAS, no defendant has filed an answer or a motion for
23
     summary judgment in this action, and,
24

25
         WHEREAS, no cross-complaint or counter-claim has been filed
26
     in this action.
27

28




                  Notice of Voluntary Dismissal without Prejudice - 1
1

2        NOW, THEREFORE, Plaintiff, Tim Moore, hereby dismisses this
3    action in its entirety without prejudice pursuant to Federal
4    Rule of Civil Procedure §41(a)(1)(A)(i).
5

6

7

8    Dated: November 5, 2018            LAW OFFICES OF TERRY L. GILBEAU
9

10                                      /s/ Terry L. Gilbeau
11                                      ______________________________
                                        Terry L. Gilbeau
12
                                        Attorney for the Plaintiff
13
     	
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                  Notice of Voluntary Dismissal without Prejudice - 2
1

2                                        ORDER
3

4        Upon request of Plaintiff and good cause appearing, it is
5    hereby ordered that this action be and hereby is dismissed
6    without prejudice in its entirety. The Clerk is directed to
7    close this action.
8        IT IS SO ORDERED.
9    Dated:   November 6, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                   Notice of Voluntary Dismissal without Prejudice - 3
